DETAILED ACTION
Claims 1-12 and 14-21 are pending in the application. Claim 13 has been cancelled.


Continued Examination Under 37 CFR 1.114
2.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 


Response to Arguments
3.  	Applicant’s arguments, see page 7, filed 10/06/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn.


Allowable Subject Matter
4.  	Claims 1-12 and 14-21 are allowed.

  	“A signaling device, able to operate in combination with a capturing device able to capture a scene of an observed space, the signaling device comprising: 
  	a processor; and 
  	a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the signaling device to perform acts comprising: 
  	acquiring a first direction of observation of the scene captured by the capturing device, determining a first field of observation associated with the first direction of observation, and 
  	activating at least one sensorial indicator to signal said determined first field of observation, said at least one sensorial indicator being adapted to provide a sensorial indication allowing derivation, from said observed space, of said determined first field of observation therefrom.”

    	The closest prior art of record relied upon is Wong et al (US 2013/0226344 A1) which discloses a mobile robot with the ability to capture images using a plurality of sensors detecting objects. Saleh et al (US 9,479,732 B1) further discloses an mobile teleconferencing robot which records a video feed and allows a user to perform teleconferencing with other users. However, the prior art taken alone or in combination with another, fails to teach acquiring a first direction of observation of the scene captured by the capturing device, determining a first field of observation associated with the first direction of observation, and activating at least one sensorial indicator to signal said determined first field of observation, said at least one sensorial indicator being adapted to provide a sensorial indication allowing derivation, from said observed space, of said determined first field of observation therefrom.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697